                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


HAPPY MYSTIK RAINBOW
STOMPINGBEAR (a/k/a Chris Ward                                                        PLAINTIFF

 V.                                    CIVIL NO. 6:18-cv-6105-RTD

 WENDY KELLEY, et al.                                                             DEFENDANTS


                                             ORDER

       The Court has received a report and recommendation (ECF No. 33) from United States

Magistrate Judge Barry A. Bryant. Plaintiff, currently incarcerated in the Ouachita River Unit of

the Arkansas Department of Correction (ADC), originally filed suit for damages and injunctive

relief against defendant ADC administration officials, ADC staff, ADC chaplains, and Arkansas

Governor Hutchinson, in their individual and official capacities, claiming his First Amendment

rights and rights under the Religious Land Use and Institutionalized Persons Act, 42 U.S.C.

§2000cc-1, have been and continue to be violated. Specifically, Plaintiff alleges the ADC does

not permit him to fully worship as an Eclectic Pagan or engage in Native American traditional

worship, punishes him for practicing his religion, denies or confiscates the items he requires to

practice his religion (including runes, tarot cards, books on Wicca, Witchcraft and Magick, a

pentacle, feathers, and small crystals), and gives preferential treatment to Christians. Plaintiff

alleges these denials and confiscations have occurred at the Ouachita, Pine Bluff, and Tucker

Units of the ADC. (Am. Compl., Nov. 9, 2018, ECF No. 14.)

       Defendants Kelley, Payne, Faust, Jackson, Mayfield, Clark, and Anderson (ADC

Defendants) filed a Motion to Dismiss (Defs’ Mot. Dism., March 27, 2019, ECF No. 30) asserting

the case should be dismissed for lack of subject matter jurisdiction because Plaintiff has another

                                                 1
case involving the same facts currently being litigated in the Eastern District of Arkansas

(Stompingbear v. Kelley, Case No. 4:18-cv-00827-KGB-BD). Defendants also ask that the

dismissal count as a strike under 28 U.S.C. §1915(g) because Plaintiff initiated litigation of a

frivolous, duplicative lawsuit. 1

           Upon review, the Magistrate recommended that Plaintiff’s case be dismissed without

prejudice, and that a §1916(g) strike flag be placed on the case. (Report & Recommendation,

April 11, 2019, ECF No. 33.) Defendant filed timely objections (ECF No. 36), and the matter is

ripe for consideration.

           The Court has conducted a de novo review of those portions of the report and recommendation to

which Plaintiff has objected. 28 U.S.C. 636(b)(1). Plaintiff’s objections offer neither law nor fact requiring

departure from the Magistrate’s findings. The report and recommendation is proper, contains no clear error,

and is ADOPTED IN ITS ENTIRETY.

           IT IS THEREFORE ORDERED Defendants’ Motion to Dismiss for Lack of Jurisdiction (ECF No.

30) should be and hereby is GRANTED;

           IT IS FURTHER ORDERED that the case should be and hereby is DISMISSED WITHOUT

PREJUDICE; and

           IT IS FURTHER ORDERED that the Clerk is DIRECTED to place a §1915(g) strike flag on the

case.

             SO ORDERED this 7th day of May 2019.

                                                                          /s/Robert T. Dawson
                                                                          ROBERT T. DAWSON
                                                                          SENIOR U.S. DISTRICT JUDGE




1
    Plaintiff’s response in opposition to the motion to dismiss was filed on April 17, 2019 (ECF No. 34).

                                                            2
